***********
Based upon information contained in I.C. File LH-0322 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1.  Decedent, Cassandra Billings Powell, was a fire fighter employed by the McLeansville Volunteer Fire Department at the time of her death on 23 September 2002.
2.  Decedent's death occurred in the course and scope of her employment when she was fatally injured in an accident involving the fire truck she was operating on that date.
3.  At the time of her death, decedent was married to and residing with Joseph Martin Powell; however, the marriage took place on 4 May 2002 and the parties had only resided together for a period of approximately four and one half months at the time of decedent's death.  Decedent is survived by two biological children from a previous marriage, Christian Terry Billings, age 12, who resided with decedent on 23 September 2002, and Terra LeighAnn Billings, age 16, who resided with her father.  Both minor children were legally dependent upon decedent for support.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1.  Decedent was an eligible employee of the McLeansville Voluntary Fire Department as defined in N.C. Gen. Stat. § 143-166.2(d), at the time of her death on 23 September 2002.
2.  Decedent's death was the direct result of injuries incurred in the line of duty, as defined by N.C. Gen. Stat. § 143-166.2.
3.  Decedent is survived by her husband, Joseph Martin Powell, who is not eligible for the award of death benefits under N.C. Gen. Stat. §143-166.2(e), as they did not reside together for at least six months prior to decedent's death.  Decedent is also survived by two dependent children, Christian Terry Billings and Terra LeighAnn Billings, who are eligible and who qualify for the award of death benefits under N.C. Gen. Stat. § 143-166.1, et seq.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1.  The sum of $25,000.00 is hereby awarded to Christian Terry Billings and Terra LeighAnn Billings as the qualified surviving dependent children of Cassandra Billings Powell, as follows:  the sum of $10,000.00 shall be paid immediately to Christian Terry Billings and Terra LeighAnn Billings to be divided equally between them.  Thereafter, the sum of $5,000.00 shall be paid annually to Christian Terry Billings and Terra LeighAnn Billings and divided equally between them until such time as the balance of all payments equal $25,000.00.  This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq.  If Christian Terry Billings and/or Terra LeighAnn Billings become(s) ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the ___ day of January, 2003.
                                  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/_______________ LAURA K. MAVRETIC COMMISSIONER
  S/_______________ CHRISTOPHER SCOTT COMMISSIONER